Orders modified by granting motions to the extent of striking out paragraphs Fourth to Sixteenth, inclusive, all of paragraph Third with the exception of that part which alleges that “ 190th Street & Jerome Avenue Corporation and Bronx Operating Co., Inc., were and still are domestic corporations ” and striking out from paragraph Seventeenth the words “ that by reason thereof,” and, as so modified, affirmed, with twenty dollars costs and disbursements to the appellants. No opinion.
Present—'Martin, P. J., O’Malley, Townley, Untermyer and Dore, JJ.; O’Malley, J., dissents and votes to affirm; dissenting opinion by O’Malley, J.